      Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 1 of 16




 1                                        UNITED STATES DISTRICT COURT

 2                                   NORTHERN DISTRICT OF CALIFORNIA

 3
          ANNIE CHANG, TIGER CHANG                            Case Number: 4:19-cv-01973-HSG
 4        INVESTMENTS, LLC, ASIANS
          INVESTING IN REAL ESTATE, LLC,                       STIPULATED ORDER RE: DISCOVERY
 5        MELANIE GONZALES GARY                                OF ELECTRONICALLY STORED
          GONZALES, and G&M YOU-NIQUES                         INFORMATION FOR STANDARD
 6        PROPERTY LLC, Individually and On                    LITIGATION
          Behalf of All Others Similarly situated,
 7
                            Plaintiffs,
 8
                    vs.
 9
          WELLS FARGO BANK, N.A.,
10
                            Defendant.
11

12

13   1.        PURPOSE
14             This Stipulated Order will govern discovery of electronically stored information
15   (“ESI”) in this case as a supplement to the Federal Rules of Civil Procedure, this Court’s
16   Guidelines for the Discovery of Electronically Stored Information, and any other applicable
17   orders and rules.
18   2.        COOPERATION
19             The parties are aware of the importance the Court places on cooperation and commit to
20   cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the
21   Discovery of ESI.
22   3.        LIAISON
23             Each party will identify an “E-discovery Liaison” who will be primarily responsible for
24   meeting and conferring concerning ESI. Each E-discovery Liaison will, at a minimum:
25             a.         Be knowledgeable about the party’s e-discovery efforts;
26             b.         Be, or have reasonable access to those who are, familiar with the party’s systems
27   that may contain relevant information in this case in order to explain those systems and answer
28
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                            1
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
      Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 2 of 16




 1   relevant questions about the technical aspects of e-discovery, including the location, nature,

 2   accessibility, format, collection, search methodologies, and production of ESI in this matter; and

 3          c.      Be, or have reasonable access to those who are, knowledgeable about the technical

 4   aspects of e-discovery, including electronic document storage, organization, and format issues,

 5   and relevant information retrieval technology, including search methodology.

 6          The parties will rely on the E-Discovery Liaisons, as needed, to confer about ESI and to

 7   help resolve disputes without court intervention.

 8   4.     PRESERVATION AND COLLECTION

 9          The parties will take reasonable and proportional steps to preserve potentially relevant

10   non-duplicative ESI in their possession, custody or control. The parties also will disclose the

11   names and titles/roles of custodians and sources from which they are collecting documents in

12   response to the document requests, allegations and potential defenses.

13   5.     SEARCH METHODOLOGY

14          The parties agree that if search terms, date filters, or technology assisted review is used to
15   cull data prior to review, the party using such filters will disclose them to opposing counsel and

16   provide the receiving party the opportunity to propose additional terms, where needed. At the
17   request of any party and in order to assist the parties in resolving search term disputes, the
18   producing party agrees to provide “hit reports” for proposed search terms, where providing such
19   hit reports does not pose an undue burden. The hit reports shall include, where reasonably
20   feasible, the total number of documents that were collected across custodians and sources, the
21   number of documents hit by each term, the number of documents hit and pulled in as families by
22   each term, the number of unique documents hit by each term, and finally, the aggregate number

23   of documents hit by each list of search terms, including document families. A party, however,
24   may not request that an inordinate number of hit reports be run. The parties will meet and confer
25   in good faith regarding a reasonable number search terms and/or terms and connectors be tested.
26   In addition, the parties will meet and confer should there be any disagreement regarding search
27   terms or other filtering methods used. No search term will be added to the list if it generates an
28
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                           2
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
      Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 3 of 16




 1   unreasonable number of nonresponsive documents or creates an undue burden. Focused terms

 2   and queries, rather than overbroad queries should be employed.

 3           A producing party may collect some documents without using search terms, but instead

 4   doing “targeted” collections from custodians or sources based on documents custodians identify

 5   in interviews or other discussions with counsel or by collecting folders or other sources

 6   identified as containing responsive materials. No party has a duty to collect and process all data

 7   from certain sources and run search terms if such collection, processing and searching creates an

 8   undue burden or is not proportional to the needs of the case or where targeted collections are a

 9   more efficient and effective way to gather the materials.
10           In the event that a party believes that validation of the search term process may be

11   necessary, the parties will meet and confer over what that validation process will be and what

12   testing and/or statistics will be disclosed.

13           The parties agree that, if they unilaterally select and apply search terms or a search

14   methodology without meeting and conferring with the receiving party to reach an agreed-upon

15   process, they may have to supplement or revisit their searches, if the searches prove to be

16   inadequate, using a methodology agreed-upon by the parties or approved by the Court.
17           The parties acknowledge that there may be subsequent instances where potential

18   modification to a previously agreed-upon search protocol may be warranted. Should such an

19   instance arise, the parties agree to meet and confer about methods to search ESI if either party

20   requests such a meet and confer. If a party requests such a meet and confer, the parties will meet

21   and confer within seven days or within another time period agreed up on by the parties.

22   6.      PRODUCTION FORMATS

23           a.      Hard Copy Documents:
24           All hard copy documents should be scanned and produced as single-page, Group IV, 300
25   DPI Tagged Image File Format (.TIFF or .TIF) images with an image load file (.OPT file and/or
26   .LFP file) and a delimited database/metadata load file (.DAT). The database/metadata load file
27   should contain the metadata fields listed in EXHIBIT A, to the extent such metadata exists and
28   extraction is reasonably feasible. The text file should contain that document’s OCR text unless
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                            3
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
      Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 4 of 16




 1   the party chooses not to OCR the document if, for example, the burden to OCR the documents

 2   outweighs the benefit. In that case, the party will produce the documents as they are kept in the

 3   ordinary course of business and provide the Bates ranges of documents that have not been

 4   OCRed and the receiving party may choose to OCR the documents themselves if they wish.

 5   When a producing party OCRs documents, the OCR software should maximize text quality over

 6   process speed. Settings such as “auto-skewing” and “auto-rotation” should be turned on during

 7   the OCR process.

 8          If an original document contains color necessary to understand the meaning or content of

 9   the document, the document should be produced as single-page, 300 DPI, color JPG images with
10   the quality setting 75% or higher or the documents may be produced in native format. This

11   includes, but is not limited to, color on graphs, charts, presentations, edits, or highlights that

12   were made by hand, or electronically, on the original.

13          b.      Electronically Stored Information:

14          ESI is to be produced in 300 DPI Group IV black and white TIFF files. The TIFF files
15   shall be produced in single-page format along with image load files (.OPT file and .LFP file). If

16   an original document contains color necessary to understand the meaning or content of the
17   document, the document should be produced as single-page, 300 DPI, color JPG images. This
18   includes, but is not limited to, color on graphs, charts, presentations, edits, or highlights.
19          Any responsive document that cannot be converted to TIFF format shall be represented
20   in the production with a placeholder TIFF image that bears the legend “This document cannot be
21   converted to TIFF,” or similar language, along with its corresponding metadata in the
22   Concordance DAT file.

23          During the process of converting ESI from the electronic format of the application in
24   which the ESI is normally created, viewed and/or modified to TIFF, potentially relevant
25   metadata values should be extracted and produced in the database/metadata load file.
26          The metadata values that are to be extracted and produced in the database load files
27   (.DAT file using concordance standard delimiters), where the metadata fields exist and the
28   extraction is reasonably feasible, are the fields identified for electronic data on Exhibit A.
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                              4
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
      Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 5 of 16




 1   7.     SYSTEM FILES EXCLUDED

 2          Common system and program files as defined by the NIST library (which is commonly

 3   used by discovery vendors to exclude system and program files from document review and

 4   production) need not be processed, reviewed, or produced.

 5   8.     FAMILIES OF DOCUMENTS

 6          To the extent a document is part of a “document family” with a combination of

 7   privileged and non-privileged documents, the privileged documents will be represented in the

 8   production with a placeholder TIFF image that bears the legend “Document Withheld as

 9   Privileged” or similar text. The TIFF image(s) shall be endorsed with a sequential Bates

10   number. If nonresponsive documents are attached to a family and not produced, a TIFF

11   placeholder will be placed in place of the document that bears the legend, “Document Withheld

12   as Nonresponsive” or similar text. Although some documents may seem to be non-responsive as

13   stand-alone materials, when determining the responsiveness of such documents in families,

14   reviewers should review the documents in the context of the family as a whole, to ensure they

15   understand the full context of the attachments before determining responsiveness.

16   9.     DEDUPLICATION

17          Removal of duplicate documents may be done for exact duplicate documents (based on

18   MD5 or SHA-1 hash values at the parent document level and deduplicating only identical

19   families) and may be done across custodians. A party may also deduplicate non-inclusive email

20   threads as follows: In an email thread, only the final-in-time document need be produced,

21   assuming that all previous emails in the thread are contained within the final message; that all

22   previous emails in the thread reflect full sender, recipient, and date and time stamp information;

23   and provided that the software used to identify these “non-inclusive” threads is able to identify

24   any differences to the thread such as changes in recipients (e.g., side threads, subject line

25   changes), dates, selective deletion of previous thread content by sender, etc. To the extent such

26   differences exist, documents with such differences shall be produced, assuming the thread is
27   responsive and nonprivileged. Where a prior email contains an attachment, that email and

28   attachment shall not be removed as a “non-inclusive thread.” To the extent that deduplication is
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                            5
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
      Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 6 of 16




 1   used, the parties expressly agree that a document produced from one custodian’s file but not

 2   produced from another custodian’s file as a result of deduplication will nonetheless be deemed

 3   as if produced from that other custodian’s file for purposes of deposition, interrogatory, request

 4   to admit and/or trial. The custodian associated with the first copy of a document processed will

 5   be considered the primary custodian for that document (the custodian who will be used as the

 6   basis for determining which other collected documents are duplicates). Each production shall

 7   include an “All Custodian” field listing of every custodian or source collected for production

 8   and who/which possessed a duplicate document and where the document was deduplicated

 9   during processing. The “All Custodian” field will be updated by the producing party via an
10   overlay file if rolling collections result in changes to the field post-production.

11   10.     HANDWRITTEN NOTES, TRACK CHANGES OR OTHER ALTERATIONS

12           If there are any handwritten notes, or any other markings, on a document, it shall not be
13   considered a duplicate. Any document that contains an alteration, handwritten note, marking on,
14   or addition to the original document shall be treated as a distinct version, and shall be produced
15   as such. These alterations include, but are not limited to, handwritten notes, electronic notes/tabs,

16   edits, highlighting, or redlining.
17           The receiving party may request production of a color copy (in native or otherwise) of a
18   document if it determines that such a color copy will assist in deriving the meaning of the
19   document.
20           If a document contains track changes and/or comments, the producing party shall image
21   the document showing the tracked changes and/or comments.
22   11.     PRODUCTION OF EXCEL, OTHER SPREADSHEETS, AND POWERPOINTS

23           MS-Excel spreadsheets and other spreadsheets should be produced in native format with
24   a TIFF placeholder bearing the legend “Produced in Native File Format” or something similar.
25   PowerPoint documents should be produced in native format and in TIFF image format. The
26   TIFF image shall be endorsed with a sequential Bates number and the produced native file
27   named to match this Bates number. The metadata load file shall contain a link to the produced
28
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                           6
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
      Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 7 of 16




 1   native file via data values called “Native Link.” The Native Link values should contain the full

 2   directory path and file name of the native file as contained in the produced media.

 3          To the extent MS-Excel spreadsheets contain information subject to a claim of privilege,

 4   they shall be produced in the form of a redacted .TIFF image (if the TIFF image can be rendered

 5   in a readable format) or the producing party may redact the Excel in native format by inserted

 6   “Redacted-Privileged” in the redacted portions of the Excel as long as the producing party keeps

 7   a pristine copy of the Excel and identifies the documents that are natively redacted by way of a

 8   field or in the production cover letter.

 9   12.    PRODUCTION OF STRUCTURED DATA OR OTHER FILES NOT COVERED
10          If a database or other source of structured data contains responsive information that

11   cannot be produced in a reasonably useable format, the parties should promptly meet and confer

12   to determine a mutually-agreeable format for production of the responsive data.

13   13.    PASSWORD PROTECTED FILES

14          The parties will make reasonable proportional efforts to ensure that all responsive
15   encrypted or password-protected documents and ESI are successfully processed for review and

16   production. To the extent encrypted or password-protected documents are successfully
17   processed, the parties have no duty to identify further the prior encrypted status of such
18   documents. To the extent security protection for such documents and ESI cannot be successfully
19   processed despite reasonable efforts and a party has identified the documents as potentially
20   responsive, the producing party shall notify the requesting party about such documents prior to
21   production and the parties shall meet and confer in good faith regarding reasonable efforts or
22   mechanisms to remove such encryption or password protection with respect to the production of

23   available metadata. When producing such encrypted files, the producing party shall: (a) produce
24   a slip sheet stating that the documents cannot be decrypted or something similar; and (b) provide
25   the metadata required by Exhibit A to the extent it can be reasonably extracted from the file in its
26   encrypted form.
27

28
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                          7
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
      Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 8 of 16




 1   14.    PRODUCTION OF AUDIO AND VIDEO FILES

 2          If any audio and/or video recordings are responsive, and the producing party cannot

 3   produce the recordings in a reasonably useable format, the parties should meet and confer to

 4   determine a mutually-agreeable format for producing the audio and/or video recording. Before

 5   meeting and conferring, the producing party will have information sufficient to identify

 6   responsive audio and/or video recordings.

 7   15.    BATES NUMBERING AND CONFIDENTIALITY DESIGNATION

 8          Bates number and any confidentiality designation should be electronically branded on

 9   each produced TIFF image of ESI but need not be included in the extracted text of ESI.

10   16.    REDACTIONS

11          Each redaction on a document shall be endorsed with the word “Redacted” or

12   “Redaction,” or something similar, with that word being included in the text provided for the

13   document. Alternatively, the producing party may produce a field in the DAT file denoting

14   which documents contain redactions.

15          To the extent a natively produced document needs to be redacted because it contains

16   information subject to the attorney-client privilege or any other privilege or protection from

17   disclosure, the native document may be TIFFed and the redactions applied, or the party may

18   redact the document natively if the document cannot be TIFFed in a readable format (such as

19   Excel spreadsheets, as noted above).

20   17.    PRIVILEGE LOGS

21          For all documents withheld or redacted on the basis of privilege, the parties agree to
22   furnish logs that comply with the legal requirements under federal law, but at a minimum will

23   include the following information unless providing such information would be disproportional
24   and impose an undue burden, given the number of privileged documents and in that case, the
25   parties will meet and confer regarding an alternate process:
26          a.      A Document ID or Bates Number for each entry on the log.
27

28
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                          8
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
      Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 9 of 16




 1          b.      The date of document. For emails, this should be the sent date of the document and

 2                  for loose ESI this should be the last-modified or create date of the document or if

 3                  those dates are not available, another reasonably available date.

 4          c.      The Author of the document. For emails, this should be populated with the metadata

 5                  extracted from the “Email From” field associated with the file. For loose ESI, this

 6                  should be populated with the metadata extracted from the “Author” field; if such

 7                  field contains generic information such as the company name, a party may

 8                  substitute the information contained in the “Custodian” metadata field.

 9          d.      If the document is an e-mail, the Subject Line of the e-mail (unless the Subject Line
10                  itself contains privileged information).

11          e.      Recipient(s) of the document where reasonably ascertainable. For emails this

12                  should be populated with the metadata extracted from the “Email To” field

13                  associated with the file. Separate columns should be included for the metadata

14                  extracted from the “Email CC” and “Email BCC” fields, where populated. For

15                  emails, this shall include, in addition to the Recipient(s)’ name(s), the e-mail

16                  address for each recipient, if that information is reasonably available in one of the
17                  metadata fields.

18          f.      A description of why privilege is being asserted over the document.

19          g.      If a document has attachments, the attachments will be separately logged if they are

20                  also being withheld for privilege.

21          h.      The type of privilege being asserted, e.g., AC for Attorney/Client or WP for

22                  Attorney Work Product.

23          The parties shall identify on their logs the name(s) of counsel providing the advice/who is

24   relevant to the privilege claim in the description (17(f)).

25          A party shall only be required to include one entry on the privilege log to identify withheld

26   emails that constitute an e-mail chain or string, provided, however, that the privilege log entry for
27   any e-mail chain or string: (1) shall identify that the emails are part of an email chain or string;

28   (2) shall identify the senders and recipients of the top e-mail in the chain, and (3) any third parties
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                            9
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
     Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 10 of 16




 1   in the chain will be identified in the privilege log description (17(g)) along with a description of

 2   the third parties’ relationship to the client. Should a party have questions about all recipients in

 3   particular e-mail chains on the log, the parties will meet and confer and provide additional

 4   information where necessary and where obtaining the information does not involve an undue or

 5   disproportional burden. If a party is only reviewing inclusive e-mail threads, it will add to the log

 6   the recipient metadata (to/from/cc/bcc) for the non-inclusive threads associated with the inclusive

 7   threads on the log.

 8          Privilege logs shall be provided in searchable Microsoft Excel format.

 9          Privilege logs may be produced on a rolling basis. The producing party shall provide the
10   first Privilege Log within thirty (30) days of the first production date and then supplemental logs

11   thereafter will be provided at regular intervals. Privilege log entries for redacted and/or withheld

12   documents in a specific production or that are family members to documents in a specific

13   production shall be produced within 30 days after each specific production is made. In addition,

14   a final log will be produced 20 days following the last production date.

15          Documents presumptively not to be logged on a privilege log include:

16          a.      Communications exclusively between a party or its counsel of record or in-house
17                  counsel handling this matter dated after the commencement of the Action.

18          b.      Work product created by counsel of record in this action, an agent of counsel of

19                  record, or a party at the direction of counsel of record or in-house counsel handling

20                  this action, dated after commencement of the Action.

21          The parties agree that no party is required to conduct a search or prepare a privilege log for

22   any discovery request or portion thereof to which objections have been made until the objections

23   have been overruled.

24          The parties agree that no discovery shall be conducted, absent good cause shown, as to

25   topics relating to discovery on discovery, retention policies, search efforts in this matter, and/or

26   documents or information that are classic work product or privileged such as materials generated
27   by attorneys in this case, Wells Fargo’s in-house counsel and/or those working under their

28   direction or supervision as a result of this lawsuit.
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                         10
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
     Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 11 of 16




 1   18.    MODIFICATION

 2          This Stipulated Order may be modified by agreement of the parties or by the Court for

 3   good cause shown.

 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5

 6   DATED: May 26, 2020                         /s/ Eve H. Cervantez
                                                 ALTSHULER BERZON LLP
 7                                               Eve H. Cervantez

 8                                               Attorneys for Plaintiffs Annie Chang, Tiger
                                                 Chang Investments, LLC, Asians Investing i
 9                                               Real Estate, LLC, Melanie Gonzales, Gary
                                                 Gonzales, and G&M You-Niques Property
10                                               LLC

11
     DATED: May 26, 2020                         /s/ Nellie E. Hestin
12                                               MCGUIREWOODS LLP
                                                 Nellie E. Hestin (pro hac vice)
13
                                                 Attorneys for Defendant Wells Fargo Bank, N.A.
14
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16
                  5/27/2020
     DATED: ________________________ _____________________________________
17
                                                     United States District/Magistrate Judge
18

19

20

21

22

23

24

25

26
27

28
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                    11
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
     Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 12 of 16




 1                                          ECF ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3), the filer attests that concurrence in the filing of this document

 3   has been obtained from each of the other signatories thereto.

 4          Executed this 26th day of May, 2020, in San Francisco, California.

 5
                                              /s/Eve H. Cervantez
 6
                                               Eve H. Cervantez
 7

 8

 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                              12
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
     Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 13 of 16




 1                                             EXHIBIT A

 2                                         METADATA FIELDS

 3       Field Name              Description               Example / Format        Applicable File
                                                                                   Types
 4
         BEGBATES        The Document ID                   ABC0000001              E-mail, E-Doc
 5                       number of first page of                                   and Other1
                         the document.
 6       ENDBATES        The Document ID                   ABC0000003              E-mail, E-Doc
                         number of the last page                                   and Other
 7                       of a document.
 8       BEGATTACH       The Document ID                   ABC0000001              E-mail, E-Doc
                         number of the first page                                  and Other
 9                       of the parent document.
         ENDATTACH       The Document ID                   ABC0000008              E-mail, E-Doc
10                       number of the last page                                   and Other
                         of the last attachment.
11       CONFIDENTIALITY The level of                      Confidential            E-mail, E-Doc
12                       confidentiality assigned                                  and Other
                         to the document by
13                       Counsel
         PGCOUNT         The number of pages in            Numeric                 E-mail, E-Doc
14                       a document. (image                                        and Other
                         records)
15
         CUSTODIAN       The custodian / sources           Smith, Joe              E-mail, E-Doc
16                       of a document from                                        and Other
                         which the document
17                       originated.
         ALLCUSTODIANS   Other custodians the              Smith, Joe; Doe, Jane   E-mail, E-Doc
18                       producing party agreed
                         to produce who had the
19
                         file but where the file
20                       was eliminated through
                         de-duplication
21       RECORD TYPE     The type of document /            Email, hard copy,       E-mail, E-Doc
                         record.                           loose eFile             and Other
22       EMAIL SUBJECT   The subject line of the e-                                E-mail
23                       mail.
         EMAIL FROM      The display name and e-           Joe Smith               E-mail
24                       mail of the author of an          <jsmith@email.com>
                         e-mail.
25       EMAIL TO        The display name and e-           Joe Smith               E-mail
                         mail of the recipient(s)          <jsmith@email.com>
26
                         of an e-mail.                     ; tjones@email.com
27

28   1
       Other is defined as documents maintained in image file format or that were scanned from hard
     copy.
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                     13
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
     Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 14 of 16




 1       Field Name              Description                  Example / Format      Applicable File
                                                                                    Types
 2       EMAIL CC                The display name and e-      Joe Smith             E-mail
 3                               mail of the copyee(s) of     <jsmith@email.com>
                                 an e-mail.                   ; tjones@email.com
 4       EMAIL BCC               The display name and e-      Joe Smith             E-mail
                                 mail of the blind            <jsmith@email.com>
 5                               copyee(s) of an e-mail.      ; tjones@email.com
         NUMBER OF               The number of                Numeric               E-mail; Edoc
 6
         ATTACHMENTS             attachments to a parent.
 7       ATTACHMENT              The original file name       Attach1.doc           E-mail; Edoc
         NAME                    of attached record.
 8       DATE RECIEVED2          The date the document        MM/DD/YYYY            E-mail
                                 was received.
 9       RECEIVED TIME           The time the document        HH:MM                 E-mail
                                 was received.
10
         DATE SENT               The date the document        MM/DD/YYYY            E-mail
11                               was sent.
         SENT TIME               The time the document        HH:MM                 E-mail
12                               was sent.
         IMPORTANCE              E-mail Importance Flag.      Normal, Low, High     E-mail
13       CONVERSATION            ID used to tie together e-   01C72AC4C             E-mail
14       INDEX                   mail threads.
         TIME ZONE FIELD         The time zone that the       PST, CST, EST, etc.   E-mail; Edoc
15                               data is set to when
                                 processed.
16       FILE NAME               The file name of a           Document Name.xls     E-doc
                                 native document.
17
         AUTHOR                  The author of a              jsmith                E-doc
18                               document from
                                 extracted metadata.
19       TITLE                   The extracted title of the   Table of Contents     E-doc
                                 document.
20       RELATIVITY              Native file application.     Microsoft Excel,      E-doc
21       NATIVE TYPE                                          Word, etc.
         FILE EXTENSION          The file extension of a      XLS                   E-doc
22                               document.
         HIDDEN CONTENT          Field noting whether         Y,N,Blank             E-doc
23                               there are hidden
                                 columns in Excel, and
24                               track changes in Word.
25                               This may be provided in
                                 separate fields (Excel
26                               Hidden Columns; Excel
                                 Hidden Rows; Excel
27

28   2
       Date and Time fields for all date and time fields shown in Exhibit A may be combined in one
     field.
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                     14
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
     Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 15 of 16




 1       Field Name               Description                 Example / Format           Applicable File
                                                                                         Types
 2
                                  Hidden Sheets;
 3                                Powerpoint Hidden
                                  Slides; Track Changes)
 4       DATE CREATED             The date created field      MM/DD/YYYY                 E-doc
         FILE CREATE              The time created field      HH:MM                      E-doc
 5       TIME
 6       DATE LAST                The date the document       MM/DD/YYYY                 E-doc
         MODIFIED                 was last modified.
 7       DATE LAST                The date the document       MM/DD/YYYY                 E-doc
         ACCESSED                 was last accessed.
 8

 9       APPOINTMENT              Date of calendar            MM/DD/YYYY                 Calendar Items
         START 3                  appointment entry.
10
         TIME                     Start time of calendar      HH:MM                      Calendar Items
11       APPOINTMENT              appointment entry.
         START
12       APPOINTMENT              End date of calendar        MM/DD/YYYY                 Calendar Items
         END                      appointment entry
13       TIME                     End time of calendar        HH:MM                      Calendar Items
14       APPOINTMENT              appointment entry.
         END
15       FILESIZE        The file size of a                   Numeric                    E-doc
                         document (including
16                       embedded attachments).
         ORIGINAL FOLDER Location of the original             Joe Smith/E-         E-doc; Email
17
         PATH            document / location in               mail/Inbox Joe
18                       the ordinary course of               Smith/E-mail/Deleted
                         business. This field                 Items
19                       should be populated for
                         email and e-files.
20       MD5HASH         The MD5 Hash value or
                         de-duplication key
21
                         assigned to a document.
22       NATIVELINK      The full path to a native            D:\NATIVES\ABC0
                         copy of a document.                  00001.xls
23       FULLTEXT        The path to the full                 D:\TEXT\ABC00000
                         extracted text of the                1.txt
24                       document. There should
25                       be a folder on the
                         deliverable, containing a
26                       separate text file per
                         document. These text
27                       files should be named
28
     3
       As with the
     STIPULATED    other
                ORDER RE:date fields, OF
                          DISCOVERY   appointment  fieldsSTORED
                                         ELECTRONICALLY    may have   date and time combined in one field.
                                                                                                      15
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
     Case 4:19-cv-01973-HSG Document 74 Filed 05/27/20 Page 16 of 16




 1     Field Name                Description                   Example / Format   Applicable File
                                                                                  Types
 2
                                 with their corresponding
 3                               bates numbers. Note: E-
                                 mails should include
 4                               header information:
                                 author, recipient, cc,
 5                               bcc, date, subject, etc. If
                                 the attachment or e-file
 6
                                 does not extract any
 7                               text, then OCR for the
                                 document should be
 8                               provided.
 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED                                  16
     INFORMATION FOR STANDARD LITIGATION
     CASE NUMBER: 4:19-CV-01973-HSG
